Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-19 are pending and are considered in this Office Action.

In view of the Appeal Brief filed on 10/20/2021, PROSECUTION IS HEREBY REOPENED regarding claims 1-19 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Arguments
Applicant Arguments
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki and Roberts
Berezecki and Roberts fail to teach or suggest each and every element of independent claim 1.
Berezecki fails to teach or suggest that the system “receives, from an application programming interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel
Applicant argues that paragraph paragraph [0017] and [0020] of Berezecki  does not teach the system receives the data from that API provided by the direct social media channel, as in claim 1.
 There is nothing in Berezecki to indicate that the data (i.e., the photos and other multimedia files) relates to “predetermined activities” of the user on a webpage associated with the direct social media channel from which the data is received, as recited in claim 1.
Applicant argues that Berezecki does not teach the information gathered by a social networking system is received an API provided by a direct social media channel, nor that the information includes data about specific activities of the user one or more webpages associated with that direct social media channel, as recited in claim 1.
Berezecki fails to teach or suggest that the system “receives, from an in direct social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel
 Applicant argues that there is nothing in Berezecki to teach or suggest any data is retrieved by the system from an indirect media channel, as recited in claim 1.
The combination of Berezecki and Roberts fails to teach or suggest that the system “combines the first and second sets of data to obtain a composite data set for the user” and “adds the composite data set to the user profile of the user”
Applicant argues that Roberts appears to indicate that the system adds only the second data to the user profile. It does not appear that the first data and second data are “combined” and added to the user profile.
Berezecki and Roberts fail to teach or suggest each and every element of dependent claims 2-7 and 11-16.
Berezecki fails to teach or suggest each and every element of dependent claim 2
Applicant argues that regarding claim 2, this claim recites that the system “initiates a request for the first set of data by way of a standardized message in according with the API.” A user may use a special-purpose application like Facebook to access the Geo-social networking system and that the system may select check-in activity is insufficient, with nothing more, to teach “initiates a request for the first set of data by way of a standardized message in according with the API.” that is provided by the direct social media channel, as recited in claim 2.
Berezecki fails to teach or suggest each and every element of dependent claim 6
Applicant argues that there is no teaching of dynamic page set that includes at least one webpage associated with each of a direct social media channel and an indirect media channel, i.e., webpages on which the user has actually been active and for which the system has collected user activity data and added the user activity data to the user’s profile.
Berezecki fails to teach or suggest each and every element of dependent claim 11
Applicant argues that Berezecki broadly states that “software” can include an API is, by itself, insufficient to teach or suggest the features of claim 11, specially  the system initiates a request for the first set of data by way of standardized message in accordance with the API.
Dependent claims 8, 9, 17, and 18 are patentable over the combination of Berezecki, Roberts, and Kumar.
Examiner’s Response
The applicant's arguments/remarks filed on 10/20/2021 regarding claims 1-19 have been fully considered. The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited art, Erhart et al. (hereinafter referred to as Erhart) (U. S. Pub. No. 2011/0288897).
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki and Roberts
Berezecki and Roberts fail to teach or suggest each and every element of independent claim 1.
Berezecki fails to teach or suggest that the system “receives, from an application programming interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel
As recited in paragraph [0002], “The social networking may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”, Berezecki here, teaches there is webpage involved in the social networking, such as, Facebook, (that is not only an app, but also there is website existing). And as recited in paragraph [0044], “listening nodes transmit their tables to social networking system 203 at predetermined intervals to social networking system 203 at predetermined intervals, such as at the end of every day. In particular embodiments, listening nodes perform preprocessing on their stored LAN traffic tables 300 before transmitting them to social network 203”, Berezecki teaches nodes transmit table data to social networking system at predetermined intervals, that is predetermined activity, such as, every an hour, transmitting the data to the social networking system, that has the webpage related.
Berezecki teaches wherein one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (paragraph [0044], “listening nodes transmit their tables to social networking system 203 at predetermined intervals to social networking system 203 at predetermined intervals, such as at the end of every day. In particular embodiments, listening nodes perform preprocessing on their stored LAN traffic tables 300 before transmitting them to social network 203”.).
Erhart teaches methods and systems with the ability to conduct agents interactions on social media channels. As recited in paragraph [0038], “for example, a message between two friends on a Facebook (that is a direct social media channel), …from the message that are received by social media network application programming interface (API)1 204a, social media network API2 204b, and/or social media network API3 204c”, Erhart explicitly teaches that the system receives message, i.e. the data from that API provided by the direct social media channel, i.e. Facebook, as in claim 1.
Then, as recited in paragraph [0048], “the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual”, Erhart explicitly teaches that the user can retrieve, from indirect social media channel, i.e., website, the second set of data, i.e.,  an electronic version of the manual.
Erhart teaches wherein receives, from an application programming interface (API) provided by a direct social media channel, a first set of data (See at least ¶ [0038], “for example , a message between two friends on a Facebook page …that are received by social media network application programming interface (API)”, retrieves, from an indirect media channel, a second set of data (See at least ¶ [0048], “the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual”).
Thus, Berezecki and Erhart, in combination, teach “receives, from an application programming interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel”.
Berezecki fails to teach or suggest that the system “receives, from an in direct social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel
 For at least the same reasons above, Berezecki and Erhart teach “receives, from an in direct social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel”.
The combination of Berezecki and Roberts fails to teach or suggest that the system “combines the first and second sets of data to obtain a composite data set for the user” and “adds the composite data set to the user profile of the user”
“a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”. 
Further, as recited in Fig. 3, user social media profile includes previous media consumption data, media collection data, current media consumption data, etc. Thus, Roberts does not teach only adding th second data to the user profile. It does teach the first data and second data are combined and added to the user profile.
Thus, Roberts teaches wherein combines the first and second sets of data to obtain a composite data set for the user; and adds the composite set to the user profile of the user (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user” and Fig. 3. Here two sets of data combined to be composite data set to the user profile).
Berezecki and Roberts fail to teach or suggest each and every element of dependent claims 2-7 and 11-16.
Berezecki fails to teach or suggest each and every element of dependent claim 2
Claim 2 recites that the system “initiates a request for the first set of data by way of a standardized message in according with the API.” As recited in paragraph [0022], “social networking system may select the check-in activity associated with the friends or other contacts of a user that requests a page corresponding to a place’; and paragraph [0024], “special-purpose client application (e.g., Facebook, for iphone, etc.), to access and view content over a computer network. Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system”, Berezecki teaches wherein initiates a request for the first set of data, i.e., a page correspond to a place,  by way of a standardized 
Berezecki fails to teach or suggest each and every element of dependent claim 6
Regarding claim 6, this claim recites that “the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a dynamic page set” and that the paragraph [0017] of Berezecki discloses that the user may bookmark web pages and paragraph [0022] discloses “A entry including a comment and a time stamp corresponding to the time the user checked in may be displayed to other users…social networking system may select one or more records associated with check-in activities of users at a given place and include such check-in activity in web pages…social networking system may select the check-in activity associated with the friends or other social contacts of a user that requests a page corresponding to a place”, Thus, Berezecki discloses a “dynamic page set” that includes the webpage(s) associated with the direct social media channel and the webpage(s) associated with the indirect media channel. The “dynamic page set” is not a bookmark that the user manually adds; rather, it is page mix including pages on which the user has been active.
Berezecki fails to teach or suggest each and every element of dependent claim 11
For at least the same reasons regarding claim2, Berezecki teaches wherein initiating, by the processor,  a request for the first set of data, i.e., a page correspond to a place,  by way of a standardized message in according with the API

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berezecki (U. S. Pub. No. 2013/0132484 A1),  in view of Erhart et al. (hereinafter referred to as Erhart) (U. S. Pub. No. 2011/0288897), and in view of Roberts et al. (hereinafter referred to as Roberts) (U. S. Pub. No. 2012/0303710 A1),
As to claim 1, Berezecki teaches a system for building a user profile of a user, the system comprising: a memory device, the memory device storing executable instructions; a processor in communication with the memory device (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”), wherein the processor when executing the executable instructions: one or more predetermined activities of the user on at least one webpage associated with the direct social media channel (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”; “The user may identify or book websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”); one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (paragraph [0044], “listening nodes transmit their tables to social networking system 203 at predetermined intervals to social networking system 203 at predetermined intervals, such as at the end of every day. In particular embodiments, listening nodes perform preprocessing on their stored LAN traffic tables 300 before transmitting them to social network 203”.).
 Although Berezecki teaches the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein receives, from an application programming interface (API) provided by a direct social media channel, a first set of data, retrieves, from an indirect media channel, a second set of 
In analogous teaching, Erhart exemplifies this wherein Erhart teaches wherein receives, from an application programming interface (API) provided by a direct social media channel, a first set of data (See at least ¶ [0038], “for example , a message between two friends on a Facebook page …that are received by social media network application programming interface (API)”, retrieves, from an indirect media channel, a second set of data (See at least ¶ [0048], “the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual”).
Thus, given the teaching of Erhart, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Erhart, method of agent assisted response to social media interactions, into Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to respond to social media work items (See Erhart: ABSTRACT).
Although Berezecki and Erhart teach the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein combines the first and second sets of data to obtain a composite data set for the user; and adds the composite data set to the user profile of the user.
In analogous teaching Roberts exemplifies this wherein Roberts teaches wherein combines the first and second sets of data to obtain a composite data set for the user; and adds the composite set to the user profile of the user (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”; and FIG. 3, “user social media profile 302, media collection data, previous media consumption data, 306, current media consumption data 308”. Here two sets of data combined to be composite data set to the user profile).
Thus, given the teaching of Roberts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Roberts, generating user profile from social media channel, into Berezecki, receiving or retrieving data sets from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide some of the media associated with the social media profile to build the user profile (See Roberts: ABSTRACT).

As to claim 2, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the processor when executing the executable instructions, initiates a request for the first set of data by way of a standardized message in accordance with API (As recited in paragraph [0022], “social networking system may select the check-in activity associated with the friends or other contacts of a user that requests a page corresponding to a place’; and paragraph [0024], “special-purpose client application (e.g., Facebook, for iphone, etc.), to access and view content over a computer network. Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system”).

As to claim 3, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the system is associated with a web server of an organization, wherein the organization owns the at least one webpage associated with the direct social media channel (See at least ¶ [0024], “Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system…Network Cloud 121 generally represents a network or collection of networks (such as the Internet or a corporate intranet (organization), or a combination of both) over which client devices 122 may access the social network system”).

As to claim 4, Berezecki, Erhart and Roberts teach the system of claim 3. Berezecki further teaches wherein the processor when executing the executable instructions: monitors the predetermined activities of the user on a at least one public webpage owned by the organization (See at least ¶ [0024], “Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system…Network Cloud 121 generally represents a network or collection of networks (such as the Internet or a corporate intranet, or a combination of both) over which client devices 122 may access the social network system”).

As to claim 5, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the user profile comprises an extended attributes set comprising one or more of the users’ interests, education and work histories, hobbies, locations, hometowns, favorite sport teams and TV shows, or cultural background (See at least ¶ [0020], “social networking system may also allow users to configure events. For example, a first user may configure an event with attributes including time and date of event, location of the event…”).

As to claim 6, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a dynamic page set (See at least ¶ [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and [0022], “A entry including a comment and a time stamp corresponding to the time the user checked in may be displayed to other users…social networking system may select one or more records associated with check-in activities of users at a given place and include such check-in activity in web pages…social networking system may select the check-in activity associated with the friends or other social contacts of a user that requests a page corresponding to a place). Roberts further teaches  wherein the processor when executing the executable instructions: after the user leaves a first webpage within the dynamic page set, receives from the API or retrieves from the indirect media channel an additional set of data about one or more predetermined activities of the user on an additional webpage; and adds the additional webpage to the dynamic page set (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”. Here two sets of data combined to be composite data set to the user profile).
Thus, given the teaching of Roberts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Roberts, generating user profile from social media channel, into Berezecki, receiving or retrieving data sets from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide some of the media associated with the social media profile to build the user profile (See Roberts: ABSTRACT).

As to claim 7, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel comprises: a first webpage associated with a first social networking platform comprising a first API; and a second webpage associated with a second social networking platform comprising a API (See at least ¶ [0002], “The social networking system may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”; and ¶ [0070], “Software includes one or more application programming interface (APIs)…software is expressed in a high-level programming language, lower-level programming language, expressed in Java, HTML, XML or other suitable markup language”).

As to claim 10, Berezecki teaches a computer-implemented method for building a user profile of a user (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”), the method comprising: one or more predetermined activities of the user on at least one webpage associated with the direct social media channel (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”; “The user may identify or book websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”); one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”).
 Although Berezecki teaches the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein receiving, by a processor from an application programming interface (API) provided by a direct social media channel, a first set of data; retrieving, by the processor from an indirect media channel, a second set of data about; combining, by the processor, the first and second sets of data to obtain a composite data set for the user; and adding, by the processor, the composite data set to the user profile of the user.
In analogous teaching, Erhart exemplifies this wherein Erhart teaches wherein receiving, by a processor from an application programming interface (API) provided by a direct social media channel, a first set of data (See at least ¶ [0038], “for example , a message between two friends on a Facebook page …that are received by social media network application programming interface (API)”, retrieving, by the processor from an indirect media channel, a second set of data about (See at least ¶ [0048], “the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual”).
Thus, given the teaching of Erhart, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Erhart, method of agent assisted response to social media interactions, into Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated See Erhart: ABSTRACT).
Although Berezecki and Erhart teach the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein combines the first and second sets of data to obtain a composite data set for the user; and adds the composite data set to the user profile of the user.
In analogous teaching Roberts exemplifies this wherein Roberts teaches wherein combining, by the processor, the first and second sets of data to obtain a composite data set for the user; and adding, by the processor, the composite data set to the user profile of the user (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”; and FIG. 3, “user social media profile 302, media collection data, previous media consumption data, 306, current media consumption data 308”. Here two sets of data combined to be composite data set to the user profile).
Thus, given the teaching of Roberts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Roberts, generating user profile from social media channel, into Berezecki, receiving or retrieving data sets from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide some of the media associated with the social media profile to build the user profile (See Roberts: ABSTRACT).

As to claim 11, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. Berezecki further teaches wherein the processor when executing the executable instructions, initiates a request for the first set of data by way of a standardized message in accordance with API (See at least ¶ [0070], “Software includes one or more application programming interface (APIs)…software is expressed in a high-level programming language, lower-level programming language, expressed in Java, HTML, XML or other suitable markup language”).

As to claim 12, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. Berezecki further teaches wherein the processor is part of a system that is associated with a web server of an organization, wherein the organization owns the at least one webpage associated with the direct social media channel (See at least ¶ [0024], “Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system…Network Cloud 121 generally represents a network or collection of networks (such as the Internet or a corporate intranet, or a combination of both) over which client devices 122 may access the social network system”).

As to claim 13, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 12. Berezecki further teaches wherein monitoring, by the processor, the predetermined activities of the user on a at least one public webpage owned by the organization (See at least ¶ [0024], “Front end 120 may include web or HTTP server functionality, as well as other functionality, to allow users to access the social networking system…Network Cloud 121 generally represents a network or collection of networks (such as the Internet or a corporate intranet, or a combination of both) over which client devices 122 may access the social network system”).

As to claim 14, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. Berezecki further teaches wherein the user profile comprises an extended attributes set comprising one or more of the users’ interests, education and work histories, hobbies, locations, hometowns, favorite sport teams and TV shows, or cultural background (See at least ¶ [0020], “social networking system may also allow users to configure events. For example, a first user may configure an event with attributes including time and date of event, location of the event…”).

As to claim 15, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. Berezecki further teaches wherein further comprising:  after the user leaves a first webpage within the dynamic page set (See at least  ¶ [0002], “The social networking system may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”; and ¶ [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”). Roberts further teaches  wherein receiving from the API or retrieving from the indirect media channel, by the processor, an additional set of data about one or more predetermined activities of the user on an additional webpage; and adding, by the processor, the additional webpage to the dynamic page set (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”. Here two sets of data combined to be composite data set to the user profile).
Thus, given the teaching of Roberts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Roberts, generating user profile from social media channel, into Berezecki, receiving or retrieving data sets from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide some of the media associated with the social media profile to build the user profile (See Roberts: ABSTRACT).

As to claim 16, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel comprises: a first webpage associated with a first social networking platform comprising a first API; and a second webpage associated with a second social networking platform comprising a API (See at least ¶ [0002], “The social networking system may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”; and ¶ [0070], “Software includes one or more application programming interface (APIs)…software is expressed in a high-level programming language, lower-level programming language, expressed in Java, HTML, XML or other suitable markup language”).

As to claim 19, Berezecki teaches a computer program product for building a user profile of a user, the computer program comprising: a non-transitory computer readable storage medium having computer readable code embodied therewithin, the computer readable program code comprising: computer readable program code (See at least ¶ [0060]. “implemented as a series of instructions stored on a computer-readable storage medium that, when executed, cause a programmable processor to implement the operations described above”; and ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”), one or more predetermined activities of the user on at least one webpage associated with the direct social media channel (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”; “The user may identify or book websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”); one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”).
 Although Berezecki teaches the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein receive, from an application programming interface (API) provided by a direct social media channel, a first set of data; retrieve, from an indirect media channel, a second set of data; combine the first and second sets of information to obtain a composite data set for the user; and add the composite data set to the user profile of the user.
In analogous teaching, Erhart exemplifies this wherein Erhart teaches wherein receive, from an application programming interface (API) provided by a direct social media channel, a first set of data (See at least ¶ [0038], “for example , a message between two friends on a Facebook page …that are received by social media network application programming interface (API)”, retrieve, from an indirect media channel, a second set of data (See at least ¶ [0048], “the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual”).
Thus, given the teaching of Erhart, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Erhart, method of agent assisted response to social media interactions, into Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to respond to social media work items (See Erhart: ABSTRACT).
Although Berezecki and Erhart teach the substantial features of applicant’s claimed invention, Berezecki fails to expressly teach wherein combine the first and second sets of information to obtain a composite data set for the user; and add the composite data set to the user profile of the user.
In analogous teaching Roberts exemplifies this wherein Roberts teaches wherein combine the first and second sets of information to obtain a composite data set for the user; and add the composite data set to the user profile of the user (See at least ABSTRACT, “a method can include receiving first data indicating consumption of media by a first user from at least one user device associates with the first user. Second data including metadata identifying the media consumed by the first user may be retrieved based on the first data. The second data may be processed to generate a social media profile for the first user”; and FIG. 3, “user social media profile 302, media collection data, previous media consumption data, 306, current media consumption data 308”. Here two sets of data combined to be composite data set to the user profile).
Thus, given the teaching of Roberts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to See Roberts: ABSTRACT).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berezecki, in view of Erhart, in view of Roberts,and in view of Kumar et al. (hereinafter referred to as Kumar) (“Understanding User Migration Patterns in Social Media”, Shamanth Kumar, Reza Zafarani, and Huan Liu).
As to claim 8, Berezecki, Erhart and Roberts teach the system of claim 1. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a page set and wherein the processor (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”; “The user may identify or book websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond. Furthermore, social networking system may allow users to maintain”; and ¶ [0020], “the social networking system may allow users to post photographs and other multimedia files to a user’s profile…The invited users may receive invitations to the event and respond”).
However, Berezecki, Erhart and Roberts fail to expressly teach wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set, and computes temporal migration metrics indicating a continuity of the user migration patterns.
In analogous teaching, Kumar exemplifies this wherein Kumar teaches wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set, and computes temporal migration metrics indicating a continuity of the user migration See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2” and Figure 1. “Pairwise attention migration patterns between different social media sites”)
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Berezecki, receiving or retrieving data sets from social media channel, and Roberts, generating user profile from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 9, Berezecki, Erhart, Roberts and Kumar teach the system of claim 8. Kumar further teaches wherein the processor when executing the executable instructions: correlates the continuity of the user migration patterns to one or more events (See at least page 1204, “Knowing migration patterns can help a social media site to 1) generate revenues from suggested advertising; 2) increase traffic via shared media; and 3) grow their base of long-term customer”).
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Berezecki, receiving or retrieving data sets from social media channel, and Roberts, generating user profile from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 17, Berezecki, Erhart and Roberts teach the computer-implemented method of claim 10. However, Berezecki, Erhart and Roberts fail to expressly teach wherein based on the user profiles of 
In analogous teaching, Kumar exemplifies this wherein Kumar teaches wherein based on the user profiles of a plurality of users, computing, by the processor, user migration patterns across two or more webpages within the page set, and computing, by the processor, temporal migration metrics indicating a continuity of the user migration patterns (See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2” and Figure 1. “Pairwise attention migration patterns between different social media sites”)
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Berezecki, receiving or retrieving data sets from social media channel, and Roberts, generating user profile from social media channel, and Erhart, method of agent assisted response to social media interactions, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 18, Berezecki, Erhart, Roberts and Kumar teach the computer-implemented method of claim 17. Kumar further teaches wherein further comprising: correlating, by the processor, the continuity of the user migration patterns to one or more events (See at least page 1204, “Knowing migration patterns can help a social media site to 1) generate revenues from suggested advertising; 2) increase traffic via shared media; and 3) grow their base of long-term customer”).
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Berezecki, receiving or retrieving data sets from social media channel, and Roberts, generating user profile from social media channel, and Erhart, method of agent assisted response to social media interactions, for a See Kumar: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
01/27/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454